Per Curiam.
In this case a judgment was rendered, execution issued, and a promissory note 'levied on and sold by virtue of the execution. The purchaser sues on that note. The defendant pleads that it was sold without appraisement, and, therefore, claims that the purchaser obtained no title.
It is no where shown in the record but that the contract upon which the judgment was rendered, on which the note was sold, was anterior in date to the passage of an appraisement law; or that it did not waive that law; and, in favor of the action of the Court, we presume one or the other. Woodruff v. Hoard, at this term (1).
The judgment is affirmed with 5 per cent, damages and costs.

 Post, 186.